DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2022 has been entered.

Status of Claims
Claims 1-2, 4, and 6-11 as amended in applicant’s response dated 21 April 2022 are presently under consideration. Claims 3, 5, and 12-14 are presently cancelled.
Applicant’s amendments to the claims have overcome the prior art rejection of record, and this rejection is therefore withdrawn.
Applicant’s amendments to the claims have overcome the rejections of indefiniteness under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and these rejections are therefore withdrawn.
Upon performing updated search and consideration of the newly amended claims, new art was discovered and a new grounds of rejection is set forth below.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “wherein the plurality of switches comprise a plurality of active device” where “active device” should be corrected to recite “active devices” to be grammatically correct. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dorn et al (US 2008/0142071), and further in view of Besser et al (US 2008/0121272) and further in view of Toyomura (US 2004/0118446, cited on IDS filed 22 December 2016) and in further view of Pak et al (WO 2009/044982A1).

Regarding claim 1 Dorn discloses a switch fabric in a solar power system architecture comprising:
a plurality of electrical contacts for electrically coupling a plurality of solar cells ([0019], [0023]-[0025] Figs. 1A-1F see: traces 5 connecting to cell electrodes, or alternatively the cell electrodes of solar cells 3 meet the limitation of the claimed “plurality of electrodes”);
at least two solar cell strings, and wherein a solar cell string comprises a conductor for electrically coupling the plurality of solar cells in series ([0019], [0023]-[0025] Fig. 1A see: common bus lines 7 able in connect solar cells 3 in series);
a plurality of switches for individually addressing the plurality solar cells ([0019], [0023]-[0025] Figs. 1A and 1F see: switches 9A connected between adjacent cells); 
a programmable interconnect fabric comprising programmable circuit routes for selectively interconnecting the electrical contacts of a selected one of the plurality of solar cells to one of the solar cell strings ([0019], [0023]-[0025] Figs. 1A-1B and 1F see: switches 9B are circuitry for connecting between common bus lines 7 and thus allowing solar cells connected to one bus line to be connected to a different bus line where switching can be done manually or automatically);
a control system to control the programmable circuit routes ([0021], [0024] see: automatic reconfiguration of the solar cell interconnections is controlled by a control device such as a computer, controller, microcontroller, logic chip, or logic circuit);
at least one sensor for sensing an environmental condition at each solar cell in the plurality of solar cells (Dorn, [0020]-[0021], [0024] Fig. 1B see: module interconnections can be configured to connect to an integrated circuit 13 which may include sensors for monitoring the performance of solar cells such as an array of photodetectors monitoring light conditions over different portions of the module);
at least one embedded chip for implementing different types of switch configurations for the programmable circuit routes ([0024] Fig. 1B see: module interconnections can be configured to connect to an integrated circuit 13 for optimizing interconnection configurations).
Dorn does not explicitly disclose wherein the plurality of switches comprises a plurality of active device constructed on the plurality of solar cells.
Dorn discloses wherein the programmable interconnect fabric is configured to extract data from a plurality of sensors (Dorn, [0017], [0020] [0023]-[0025] Figs. 1A-1F see: flexible interconnection circuitry of a solar cell module comprising a plurality of traces 5 and switching devices 9A and 9B as well as optional detectors to monitor the performance of the PV cells) but does not explicitly disclose wherein the plurality of sensors are constructed on the solar cells.
Dorn does not explicitly disclose one weather sensor for indicating a cloud cover in a vicinity of each solar cell or a plurality of converters for converting Direct Current (DC) into Alternating Current (AC).
Besser teaches a solar module (Besser, [0101] see Fig. 35) having solar cells (Besser, [0101], Fig. 35 see: PV cells 1, 2, 3) with switch configurations where active devices to effectuate the switch configurations (Besser, [0100]-[0101], Fig. 35 see: power extractors 1, 2, 3) are constructed on the solar cells (Besser, [0101], Fig. 32 see: power extractors 1, 2, 3 mounted onto the backsides of PV cells 1, 2, 3 respectively with connectors 320-1, 320-2, 320-3). Besser further teaches said power extractors contain sensors (Besser, [0092]-[0093], Figs. 25 and 28 see: power extractor 42 includes current sensors 184, 186, 188 and can sense the state of external switches). Besser teaches mounting such circuitry onto the backside of solar cells with connector adhesives such as thermal heat paste helps in conducting heat away from the mounted circuitry (Besser, [0107]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Dorn in view of Besser such that the active devices to effectuate the switch configurations of Dorn are constructed on the solar cells of Dorn as taught by Besser (Besser, [0101], Fig. 32 see: power extractors 1, 2, 3 mounted onto the backsides of PV cells 1, 2, 3 respectively with connectors 320-1, 320-2, 320-3), and a plurality of sensors are constructed on the solar cells of Dorn as taught by Besser  (Besser, [0101], Fig. 32 see: power extractors 1, 2, 3 mounted onto the backsides of PV cells 1, 2, 3 respectively with connectors 320-1, 320-2, 320-3 where such power extractors comprise current sensors 184, 186, 188 and can sense the state of external switches see paras [0092]-[0093] and Figs. 25 and 28) as Besser teaches mounting circuitry onto the backside of solar cells with connector adhesives such as thermal heat paste is a configuration which better serves to conduct heat away from the mounted circuitry (Besser, [0107]).
Modified Dorn does not explicitly disclose one weather sensor for indicating a cloud cover in a vicinity of each solar cell although Dorn discloses the output of the photovoltaic module may be directed to an inverter (Dorn, [0017]), Dorn does not explicitly disclose a plurality of converters for converting Direct Current (DC) into Alternating Current (AC).
Toyomura discloses a solar cell interconnection system comprising a plurality of converters for converting Direct Current (DC) into Alternating Current (AC) coupled to the solar cells for converting the DC output of the solar cells into AC (Toyomura, [0076], [0162], [0122], [0262], Figs. 1, 4, 26 and 29 see: power converters 103 or 2603 electrically connected to solar cell elements 102 or 2602 where power converters 103 or 2603 may each be an inverter for converting DC power into AC power instead of just being DC-DC converters).
Toyomura and Dorn are combinable as they are both concerned with the field of solar cell systems.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Dorn in view of Toyomura such that the switch fabric of Dorn further comprises a plurality of converters for converting Direct Current (DC) into Alternating Current (AC) as taught by Toyomura (Toyomura, [0076], [0162], [0122], [0262], Figs. 1, 4, 26 and 29 see: power converters 103 or 2603 electrically connected to solar cell elements 102 or 2602 where power converters 103 or 2603 may each be an inverter for converting DC power into AC power instead of just being DC-DC converters) as such a modification would have amounted to the use of a known arrangement of inverters for their intended use in the known environment of a solar cell module to accomplish the entirely expected result of converting the Direct Current (DC) output of the solar cells of Dorn into Alternating Current (AC) for use by the homeowner or for feeding back into the utility power grid.
Modified Dorn does not explicitly disclose one weather sensor for indicating a cloud cover in a vicinity of each solar cell.
Pak discloses a solar cell cleaning system comprising at least one weather sensor for indicating a cloud cover in a vicinity of each solar cell (Pak, paras [26] [29]-[31], Fig. 1 see: in system for cleaning a surface of a solar cell panel, the system includes a reference unit 130 for providing an expected value of power generation and includes a nephometer 134 for providing data about a cloud amount depending on an operating position of the system for cleaning the surface of the solar cell panel), Pak teaches this weather sensor aids in providing more accurate measurements of a reference expected value of power generation for determining if a decrease in power generation is the result of a change in weather conditions or a result of foreign containments accumulating on the solar cell panel surface (Pak, paras [51]-[52]).
Pak and modified Dorn are combinable as they are both concerned with the field of solar cell systems.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Dorn in view of Pak such that the apparatus of Dorn further comprises a cleaning system for cleaning the surfaces of the solar cells of Dorn and one weather sensor for indicating a cloud cover in a vicinity of each solar cell as taught by Pak (Pak, paras [26] [29]-[31], Fig. 1 see: in system for cleaning a surface of a solar cell panel, the system includes a reference unit 130 for providing an expected value of power generation and includes a nephometer 134 for providing data about a cloud amount depending on an operating position of the system for cleaning the surface of the solar cell panel) as Pak teaches this weather sensor aids in providing more accurate measurements of a reference expected value of power generation for determining if a decrease in power generation is the result of a change in weather conditions or a result of foreign containments accumulating on the solar cell panel surface (Pak, paras [51]-[52]).

Regarding claim 2 modified Dorn discloses the switch fabric as claimed in claim 1, and the claim 2 recitations “wherein the electrical contacts support a back contact solar cell” are directed to an intended use of the claimed electrical contacts of the switch fabric. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Dorn at para [0018] discloses the solar cells used with the circuit of Dorn include solar cells having back contacts and are thus considered fully capable of supporting a back contact solar cell.
  
Regarding claim 4 modified Dorn discloses the switch fabric as claimed in claim 1, further comprising a plurality of traces electrically connected to the control system (Dorn, [0021], [0024] Fig. 1B see: module interconnections can be configured to connect to an integrated circuit 13 for optimizing interconnection configurations).
-- 42 -- soLR.P0011
Regarding claim 56 modified Dorn discloses the switch fabric as claimed in claim 1, further comprising a row selector and a column selector for controlling the switches to select an individual solar cell, the row selector enables a row of cell tiles and the column selector samples an output of one solar cell of the enabled row (Dorn, [0017], [0021], [0024]-[0025] Fig. 1B see: integrated circuit 13 may monitor the performance of and optimize interconnection configurations in the array of solar cells, and Fig. 1E shows an example where a solar cell 3F in a selected row and column is bypassed for being underperforming or non-performing).

Regarding claim 107 modified Dorn discloses the switch fabric as claimed in claim 1, and the claim 7 recitations “further comprising pre-defined patterns that support a back contact solar cell” are directed to an intended use of the claimed the switch fabric. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Dorn at para [0018] discloses the PV cells used in the flexible electrical interconnection of the solar cell module may include a number of different semiconductor materials and each cell may contain front and back side electrodes, and as such the back sheet is interpreted as being capable of supporting a back contact solar cell.

Regarding claim 8 modified Dorn discloses the switch fabric as claimed in claim 1, further comprising a flat cable to electrically connect the switch fabric to a junction box (Dorn, [0024] Fig. 1B see: each PV cell may be coupled by conductive traces 5 to a common connection point in the junction box 11 on the back of the module 1).

Regarding claim 9 modified Dorn discloses the switch fabric as claimed in claim 1, further comprises polyethylene terephthalate (PET) film to carry a plurality of traces (Dorn, [0029], [0031] Fig. 2D see: conductive traces 5 are carried on a laminating material 17 which may comprise polyethylene terephthalate (PET)).

Regarding claim 10 modified Dorn discloses the switch fabric as claimed in claim 1, further comprising a single chip that is embedded as a bare die, and wherein the single chip comprises various types of switch configurations (Dorn, [0021], [0024] Fig. 1B see: module interconnections can be configured to connect to an integrated circuit 13 on the solar module backsheet).
-- 43 -- soLR.P0011
Regarding claim 11 modified Dorn discloses the switch fabric as claimed in claim 1, and the claim 11 recitations “integrates all types of crystalline solar cells independent of solar cell architecture” are directed to an intended use of the claimed the switch fabric. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Dorn at para [0018] discloses Dorn include solar cells having back contacts and are thus considered fully capable of integrating all types of crystalline solar cells independent of solar cell architecture.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, and 6-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726